Exhibit 10.4
Amendment No. 1 to Loan Agreement
          This Amendment No. 1 to Loan Agreement, dated as of May 6, 2009 (this
“Amendment”), is made between Citigroup Global Markets Inc. (“Smith Barney” or
“SB”) and the undersigned, Move, Inc. (“Client”).
          Whereas, SB and Client have entered into that certain Loan Agreement
dated as of May 8, 2008 (the “Loan Agreement”); capitalized terms used herein
but not defined herein have the meaning given to them in the Loan Agreement;
          Whereas, SB and Client desire to amend the Loan Agreement to extend
the Maturity Date to May 21, 2009;
          Now, therefore, SB and Client, for good and valuable consideration,
the receipt of which is hereby acknowledged, hereby agree as follows:

  1.   Amendment to Loan Agreement. The Loan Agreement is hereby amended as
follows:

  a.   Section 3 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“3.) Repayment. The Client agrees to pay on May 21, 2009 (“Maturity Date”) any
balance outstanding with respect to all Advances, including any accrued interest
and fees, as well as any costs of collection and reasonable attorneys’ fees and
costs. The total amount owed by the Client described in the preceding sentence
is hereafter referred to in this Agreement as the “Loan Obligation”. The Client
may prepay the Loan Obligation in whole or in part without penalty at any time
prior to the Maturity Date.

  2.   No Other Amendment. Except as amended by Section 1 above, the Loan
Agreement remains in full force and effect.     3.   Governing Law. This
Amendment will be governed by, and construed in accordance with, the laws of the
State of New York, without regard to the conflict of laws rules of such State.  
  4.   Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall constitute one and the same instrument.

     In witness whereof, the undersigned have executed this Amendment as of the
date first above-written.

                  MOVE, INC.       CITIGROUP GLOBAL MARKETS INC.
 
               
By:
  /s/ Lewis R. Belote, III       By:   /s/ Richard A. Gemberling
Name:
 
 
Lewis R. Belote, III       Name:  
 
 Richard A. Gemberling
Title:
  Chief Financial Officer       Title:   Managing Director

